DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2022 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,228,871. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations being presented and claimed in the instant application are found within the claims of U.S. Patent No. 10,228,871.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 26, 27, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, it is unclear what is being refered to as dependent write order consistency nor is it clear how it is being verified.  
Claim 25, the limitation drawn to "splitting the operation into a replication operation..." renders the claim indefinite since it is not clear into what other operations the "operation" is being split into. The term "splitting" implies that the "operation" is being converted into multiple sub-operations. However, only the replication operation is identified. Therefore, it is not clear what the operation is being split into. Additionally, the limitation “...the operation and the replication operation completing..." is unclear since when referring to "the operation", the claim appears to refer to the operation prior to being split but the replication operation refers to an operation that results from the splitting.
Claim 26, the limitation drawn to “draining inflight operations” is unclear since it is not understood what the “draining” operation accomplishes and it is also unclear what is being referred to as an inflight operation.
Claim 27 is rejected as having the same deficiencies as Claim 25.
Claim 31 is rejected as Claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 28-30, 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bruning [WO 2010/002408] in view of Delaney, Jr. et al. [US 10,498,616].
Claim 21, Bruning discloses a method [par. 0020], comprising: creating a snapshot of first storage [106] based upon a snapshot request [par. 0020]; creating a replication snapshot of second storage [120, par. 0005 and 0021] that is maintained as a replication destination for the first storage; and comparing the snapshot and the replication snapshot to determine whether synchronous replication between a first controller hosting the first storage and a second controller hosting the second storage is being performed correctly [par. 0008].  Brunnin does not teach but Delaney, Jr et al. discloses the use of a snapshot replication label [Col. 9, lines 25-37].  It would have been obvious to one of ordinary skillin the art at the time the invention was filed to modify the teachings of Bruning to include the label of Delaney, Jr. et al. since doing so allows the snapshots to be identified and associated with the respective storage devices.  
Claim 22, Bruning in view of Delaney Jr. et al. discloses the method of claim 21, comprising: performing a data integrity validation upon the snapshot and the replication snapshot to determine that data is being correctly replicated by the synchronous replication from the first storage to the second storage based upon the snapshot and the replication snapshot comprising the same data [result of comparison, par. 0008].
Claim 23, Bruning in view of Delaney Jr. et al. discloses the method of claim 21, comprising: performing a data integrity validation upon the snapshot and the replication snapshot to determine that data is not being correctly replicated by the synchronous replication from the first storage to the second storage based upon the snapshot and the replication snapshot comprising different data [result of comparison, par. 0008].
Claim 28, Bruning in view of Delaney Jr. et al. discloses the method of claim 21, comprising: identifying a failure of a first storage controller hosting the first storage; performing a switchover operation from the first storage controller to a second storage controller hosting the second storage for providing clients with failover access to replicated data within the second storage; and utilizing the replication snapshot to recover an application to utilize the second storage in place of the first storage [par 0017].
Claim 29, Bruning in view of Delaney Jr. et al. discloses the method of claim 21, comprising: receiving a switchover command to switchover from a first storage controller hosting the first storage to a second storage controller hosting the second storage; performing a switchover operation from the first storage controller to the second storage controller for providing clients with failover access to replicated data within the second storage based upon the switchover command; and utilizing the replication snapshot to recover an application to utilize the second storage in place of the first storage [par. 0017].
Claim 30 is rejected using the same rationale as Claim 21. 
Claims 32-40 are rejected similarly to claims 22-23 and 28-29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133